Title: To Thomas Jefferson from Bernard Peyton, 16 May 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
16 May 1822
I was favor’d with yours on the subject your curtail, & the dft: of $250, which appeared yesterday, & was paid—The curtail of $500 was due this day, & I was obliged to get the favor of the Directors to suspend it till your $2,500 note falls due there, which will be in a few days, when I told them it should be paid.—The Cashier informed me it would be likely that a further sum of $250 would be asked on the $2500, as the $500 was intended to come off the $4000, & ten pr cent, or little upwards, is about the curtail they have ordered on each note—I have not been able to get the money from the Literary fund yet for Jefferson, because unfortunately the deed of trust & Bond were represented in the former, to be of “new date”, when in fact, one was dated on the 22d, & the other the 29th Apl, so that one or the other recent be altered—I have sent both back to him, since when I have heard nothing from him—I was without a note for the renewal of your $4,000, & was obliged to resort to your power of Atty, which shews the necessity of its existence—in haste—With great respect Dr sir Yours very Truly.B. Peyton